IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2737 Disciplinary Docket No. 3
                                           :
                    Petitioner             :   No. 106 DB 2020
                                           :
              v.                           :   Attorney Registration No. 29577
                                           :
MARK A. HOFFMAN,                           :   (Montgomery County)
                                           :
                    Respondent

                                       ORDER


PER CURIAM

      AND NOW, this 17th day of November, 2020, upon consideration of the Verified

Statement of Resignation, Mark A. Hoffman is disbarred on consent from the Bar of this

Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with all of the provisions

of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).